192 F.2d 899
UNITED STATES of America, Appellantv.Missouri WATSON, Appellee.
No. 13427.
United States Court of Appeals Fifth Circuit.
Nov. 30, 1951.

David A. Turner, Associate Sol., Veterans Administration, Washington, D.C., E. Burns Parker, U.S. Atty., Thomas M. Stowers, Asst. U.S. Atty., Montgomery, Ala., for appellant.
Walter J. Knabe, Montgomery, Ala., for appellee.
Before HOLEMES, STRUM, and RIVES, Circuit Judges.
PER CURIAM.


1
The questions presented for review in this case have just been decided in the case of U.S. v. Roberts, 5 Cir., 192 F.2d 893, opinion by Judge Russell.  That opinion before its entry, was carefully considered by the judges sitting on this case and they are in entire agreement with that opinion on the questions here presented.  For the reasons there stated, the judgment in this case is


2
Affirmed.